TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00647-CR




                                     Gary Beauchamp, Appellant

                                                    v.

                                    The State of Texas, Appellee




     FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
           NO. 01-532-K277, HONORABLE MICHAEL JERGINS, JUDGE PRESIDING




                Appellant Gary Beauchamp pleaded guilty to aggravated assault. Without adjudicating guilt,

the district court placed appellant on four years= deferred adjudication, as called for in a plea bargain

agreement.

                As part of his plea bargain, appellant promised not to appeal. This promise is binding when,

as here, the court follows the agreed punishment recommendation. Blanco v. State, 18 S.W.3d 218, 220

(Tex. Crim. App. 2000). Furthermore, appellant=s notice of appeal does not comply with Texas Rule of

Appellate Procedure 25.2(b)(3) and thus does not invoke this Court=s jurisdiction. Whitt v. State, 45
S.W.3d 274, 275 (Tex. App.CAustin 2001, no pet.); see Cooper v. State, 45 S.W.3d 77, 79 (Tex. Crim.

App. 2001) (rule 25.2(b) limits every appeal in a plea bargain, felony case).
                 The State=s motion to dismiss is granted and the appeal is dismissed for want of jurisdiction.




                                                   __________________________________________

                                                   Lee Yeakel, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed: November 21, 2002

Do Not Publish




                                                      2